DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Response to Amendment
The amendment of 07/18/2022 has been entered.
Claims 24, 26, 28, and 55 are amended and claims 56–57 are cancelled due to Applicant's amendment of 07/18/2022.
Claims 24, 26, 28, 31, 34–42, and 44–55, and 58 are pending and claim 34 remains withdrawn from consideration.

The objection to claim 24 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/18/2022.
The rejection of claim 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/18/2022.  The rejection is withdrawn.
The rejection of claims 24, 26, 28, 31, 34–36, 39–42, 44–55, and 57–58 under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. US-20140158992-A1 ("Xia"), the rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over Xia in view of Oshiyama et al. US-20030198831-A1 ("Oshiyama"), the rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Xia, and the rejection of claims 44–45 under 35 U.S.C. 103 as being unpatentable over Xia in view of Holloway et al. US-20040166146-A1 ("Holloway") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/18/2022.  The rejections are withdrawn.
The rejection of claims 24, 26, and 58 under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/18/2022.  The rejection is withdrawn.
The rejection of claims 24, 26, 56, and 58 under 35 U.S.C. 103 as being unpatentable over Ise et al. JP-2002193952-A, see machine translation referred to herein ("Ise") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/18/2022.  The rejection is withdrawn.

The rejection of claims 28, 31, 35–36, 38–42, 44–46, 48–51, and 53–55 under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT"), the rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over Hikime as applied to claim 35 and further in view of Oshiyama et al. US-20030198831-A1 ("Oshiyama"), the rejection of claims 44–45 under 35 U.S.C. 103 as being unpatentable over Hikime as applied to claim 41 and further in view of Holloway et al. US-20040166146-A1 ("Holloway"), and the rejection of claim 52 under 35 U.S.C. 103 as being unpatentable over Hikime as applied to claim 55 and further in view of Kim et al. US-8815418-B2 ("Kim") as set forth in the previous Office Action are herein maintained.

However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments on pages 12– of the reply of 07/18/2022 with respect to the rejections under 35 U.S.C. 102(a)(2) as being anticipated by or under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20140158992-A1 ("Xia") and Ise et al. JP-2002193952-A as set forth in the previous Office Action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments from the middle of page 20 to the top of page 24 of the reply dated 07/18/2021 with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 22 that Hikime does not teach wherein the position corresponding to the variable Y in the general formula of Hikime is H or D, while this is required by the claims.
Examiner's response -- In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the position corresponding to the variable Y in the general formula of Hikime is H or D) are not recited in the rejected claim 55 and dependents.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Applicant's argument -- Applicant argues bridging pages 22–23 that the claimed invention obtains surprising effects through a specific arrangement ("face-to-face"), which corresponds to the substituent of the groups at the R3 and R4 positions in the general formula of Hikime.
Examiner's response -- Applicant does not further discuss what evidence demonstrates the alleged unexpected results.  Applicants have the burden of explaining proffered data. See MPEP 716.02(b).  Applicants have proffered data in the specification, but have not explained why the data shows evidence of non-obviousness.
An allegation of unexpected results is found unpersuasive for the reason discussed in the Non-Final Rejection of 03/7/2022 at paragraphs 9–14.
Applicant's argument -- Applicant argues on page 23 that Hikime teaches when X is oxygen, a substitution pattern in 2- and 4-positions of the dibenzofuran, corresponding to R4 and R6 of the general formula of Hikime, is preferred and cites paragraph [0045].
Examiner's response -- It is respectfully submitted that while paragraph [0045] appears to teach benefits of substitution at the R4 and R6 positions, this does not appear to be required for or recommended specifically with a dibenzofuran group.
Additionally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  Hikime teaches any one of R1 to R7 is a substituent and, as noted in the rejection of record, Hikime teaches specific examples of the compound of general formula (1) (¶ [0096], Hikime-MT) including compound 1-43 
    PNG
    media_image1.png
    334
    200
    media_image1.png
    Greyscale
 (¶ [0100], page 29, Hikime-JP), which shows a dibenzofuran with substitution at positions R3 and R4.
Applicant's argument -- Applicant argues on page 23 that Hikime teaches a different substitution pattern than the claimed compound because Hikime does not specifically teach a substitution at the positions corresponding to R4 and R3 of the general formula of Hikime and therefore one having ordinary skill in the art would not have selected these positions.
Examiner's response -- The Examiner respectfully disagrees.  As noted in the rejection of record, Hikime teaches specific examples of the compound of the general formula (¶ [0096], Hikime-MT) including compound 1-43 
    PNG
    media_image1.png
    334
    200
    media_image1.png
    Greyscale
 (¶ [0100], page 29, Hikime-JP).  In the rejection of record, the substituents are already present at the positions corresponding to R3 and R4 and there is not a proposed modification to select these substitution positions.
Applicant's argument -- Applicant argues that the aromatic group comprises a large list of possible groups, amongst which a pyrimidinyl group is mentioned, but not indicated as preferred.
Examiner's response -- A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  Hikime specifically teaches preferred R1 to R7 substituents include an aromatic heterocyclic group (¶ [0046], Hikime-MT) and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, and a triazinyl group (¶ [0044], Hikime-MT).  Therefore, it would have been obvious to substitute the R3 position for any one of these groups.
Applicant's argument -- Applicant notes on page 23 of the reply that a triazinyl group is not mentioned as an example of an R1 to R7 aromatic heterocyclic group in the reference Hikime.
Examiner's response -- The Examiner respectfully disagrees.  Four lines from the bottom on page 12 of the machine translation of Hikime, a triazinyl group is listed.
Applicant's argument -- Applicant argues bridging pages 23–24 that combining the possible substitution positions and substituents groups results in a large number of possibilities and one having ordinary skill would be motivated to chose the preferred groups of a pyrimidine group and a amino and make the substitution at the R4 and R6 positions.
Examiner's response -- This is not found persuasive for the reasons discussed above regarding the selection of the substituent groups and positions of the substituents.  
As discussed above and outlined below, the rejections take into account the specific teachings of Hikime and it would have been within the level of ordinary skill to arrive at the claimed compound for the reasons discussed in greater detail in the rejection of record.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 26, 47, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. WO-2014042420-A1 ("Ahn") in view of Xia et al. US-20140158992-A1 ("Xia").
Regarding claims 24, 26, 47, and 58, an organic electroluminescent material comprising the organic electroluminescent compound of formula 1 (¶ [73]) 
    PNG
    media_image2.png
    141
    415
    media_image2.png
    Greyscale
 (¶ [10]), and an organic electroluminescent device comprising the material (¶ [73]) wherein the compound of formula 1 is used as a host material in the light-emitting layer and the light-emitting layer can further comprise at least one dopant (¶ [77]).  Ahn teaches the organic electroluminescent compound has high luminous efficiency and superior lifespan characteristics of material, and thus can provide an organic electroluminescent device, which is excellent in operational lifespan of the device and it can reduce driving voltage and improve power efficiency of an organic electroluminescent device at the same time (¶ [21]).  Ahn teaches specific examples of the compound of formula 1 (¶ [34]) including C-39 
    PNG
    media_image3.png
    173
    374
    media_image3.png
    Greyscale
(¶ [43]).

Ahn does not specifically teach a compound as above wherein the aryl amine and fluorenyl-imidazole substituents are substituted at the 4- and 6-positions.  However, as shown in the formula 1 of Ahn, the substituents may be substituted at these positions.
Therefore, given the general formula and teachings of Ahn, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of C-39 wherein  the aryl amine and fluorenyl-imidazole substituents are substituted at the 4- and 6-positions.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by formula 1 in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as a host in the light-emitting layer of the device of Ahn and possess the benefits described above taught by Ahn.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.

Ahn does not specifically teach a compound as above wherein the imidazole at the position corresponding to R1 is instead a pyrimidinyl or triazinyl group.  However, Ahn teaches that R1 in formula 1 may be 5- to 30-membered heteroaryl group, among other (¶ [15]), and teaches examples of the 5- to 30-membered heteroaryl group includes imidazole, pyrimidinyl, and triazinyl (¶ [32]).
Therefore, given the general formula and teachings of Ahn, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the imidazole at the position corresponding to R1 with a pyrimidinyl or triazinyl group, because Ahn teaches the variable may suitably be selected as such.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host in the light-emitting layer of the device of Ahn and possess the benefits as described above taught by Ahn.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select pyrimidinyl or triazinyl, because it would have been choosing from the list of 5- to 30-membered heteroaryl groups specifically taught by Ahn, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light-emitting layer of the device of Ahn and possessing the benefits taught by Ahn.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 1 having the benefits as described above taught by Ahn in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Ahn does not specifically teach a compound as above wherein the S in the dibenzothiophene is replaced with O to form a dibenzofuran.
Xia teaches a light emitting device comprising an emissive layer disposed between an anode and a cathode, wherein the emissive layer comprises a first emitting compound having the Formula I (¶ [0071]).  Xia teaches that often, donor-acceptor materials are constructed by connecting an electron donor moiety such as amino- or carbazole-derivatives and an electron acceptor moiety such as N-containing six membered aromatic rings (¶ [0061]).  In Formula I of Xia, L1 is the connector group and Xia teaches L1 may be 
    PNG
    media_image4.png
    129
    229
    media_image4.png
    Greyscale
, wherein X1 is O, S, or CRR' (¶ [0016]), which incudes dibenzothiophene and dibenzofuran.  Xia teaches exemplary compounds wherein the connector group is dibenzothiophene and dibenzofuran including compounds 41, 45, 57, and 61 (page 99).  Thus, Xia teaches that both dibenzothiophene and dibenzofuran are suitable for connecting an electron donor moiety such as amino- or carbazole-derivatives and an electron acceptor moiety such as N-containing six membered aromatic rings in donor-acceptor materials for in the light-emitting layer of an organic EL element.
Therefore, given the general formula and teachings of Ahn and Xia, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the S in the dibenzothiophene with O to form a dibenzofuran, because Xia teaches that both dibenzothiophene and dibenzofuran are suitable for connecting an electron donor moiety such as amino- or carbazole-derivatives and an electron acceptor moiety such as N-containing six membered aromatic rings in donor-acceptor materials for in the light-emitting layer of an organic EL element.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host in the light-emitting layer of the device of Ahn and possess the benefits as described above taught by Ahn.  See MPEP 2143.I.(B).

The modified compound of Ahn in view of Xia has the structure 
    PNG
    media_image5.png
    470
    426
    media_image5.png
    Greyscale
 wherein ETG is a pyrimidinyl group or a triazinyl group.

The light-emitting layer comprising a host and the modified compound of Ahn in view of Xia meets claims 24, 26, 47, and 58.

For example, the modified compound of Ahn in view of Xia a compound represented by the claimed Formula (1) wherein: 
A is an aromatic ring with 6 rings atoms (benzene);
A' is an unsubstituted aromatic ring with 6 rings atoms (benzene);
ETG is a pyrimidinyl group or a triazinyl group;
Z is a divalent group (a fluorenyl group);
V is O;
W is a single bond;
m is 1;
n is 1;
R1 is not required to be present;
R2 is not required to be present;
R3 is not required to be present; and
R4 are each an unsubstituted aromatic ring which has 6 aromatic ring atoms (phenyl).
For example, the modified compound of Ahn in view of Xia a compound represented by the claimed Formula (13)  wherein ETG, Z, V, R1, and R4 are as described above with respect to formula (1), and s+t=0.

Claims 28, 31, 35–36, 38–42, 44–46, 48–51, and 53–55 are rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT").
Regarding claims 28, 31, 39, 41–42, 46, and 55, Hikime teaches an organic electroluminescent (EL) element comprising an organic layer between an anode and a cathode comprising a compound of general formula (1) (¶ [0166], Hikime-MT) 
    PNG
    media_image6.png
    161
    282
    media_image6.png
    Greyscale
 (¶ [0039], Hikime-JP), wherein the organic layer is preferably a hole transport layer, a light emitting layer, or an electron transport layer (¶ [0169]),a nd may preferably be used as a host compound (¶ [0169]).  Hikime teaches specific examples of the compound of general formula (1) (¶ [0096], Hikime-MT) including compound 1-43 
    PNG
    media_image1.png
    334
    200
    media_image1.png
    Greyscale
 (¶ [0100], page 29, Hikime-JP).  Hikime teaches that an organic electroluminescent device comprising the compound of general formula (1) has high luminous efficiency, low driving voltage, high durability, and small increase in voltage during driving (page 1, top, ¶ [0011], ¶ [0035], ¶ [0043], Hikime-MT).
Hikime does not specifically disclose a compound as above wherein R4 in the general formula (1) of Hikime is a diarylamino group, such as a diphenylamino group.  However, Hikime teaches preferred R1 to R7 substituents include amino groups (¶ [0046], Hikime-MT) and a diarylamino group is more preferable in order to exhibit high hole transportability by the electron donor property of the nitrogen atom of the amino group (¶ [0047], Hikime-MT).  Further, Hikime teaches examples of a R1 to R7 diarylamino group include a diphenylamino, a dinaphthylamino, and a phenylnaphthylamino (¶ [0044], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified compound 1-43 such that R4 of general formula (1) of Hikime was a diarylamino group, based on the teachings of Hikime.  The motivation for doing so would have been to increase the hole transportability, as taught by Hikime.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected a diphenylamino, a dinaphthylamino, and a phenylnaphthylamino as the diarylamino group, because it would have been choosing from the list of R1 to R7 diarylamino groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a pyrazine, pyrimidine, pyridazine, 1,2,4-triazine, 1,3,5-triazine, quinoline, isoquinoline, quinoxaline, pyrazole, imidazole, benzimidazole, thiazole, benzothiazole, oxazole, or benzoxazoles group.  However, Hikime teaches preferred R1 to R7 substituents include an aromatic heterocyclic group (¶ [0046], Hikime-MT) and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, and a triazinyl group (¶ [0044], Hikime-MT).
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound 1-43 to with an aromatic heterocyclic group, because Hikime teaches the variable may preferably be selected as an aromatic heterocyclic.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possess the benefits taught by Hikime.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, or a triazinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Hikime has the structure 
    PNG
    media_image7.png
    567
    426
    media_image7.png
    Greyscale
 wherein ETG is  pyrazine, pyrimidine, pyridazine, 1,2,4-triazine, 1,3,5-triazine, quinoline, isoquinoline, quinoxaline, pyrazole, imidazole, benzimidazole, thiazole, benzothiazole, oxazole, or benzoxazoles group and R4 are each independently a phenyl group or a naphthyl group.
Per claims, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (4) and formula (13) wherein:
A is an aromatic ring with 6 rings atoms (benzene) substituted by one R1 radial wherein R1 is a heteroaromatic ring system which has 12 aromatic ring atoms (a carbazolyl group) and is substituted by one R2 radical;
A' is an unsubstituted aromatic ring with 6 rings atoms (benzene);
ETG is a pyrimidinyl group, imidazolyl group, a benzimidazolyl group, a pyrazolyl group, a pyrazinyl group, an oxazolyl group, a benzoxazolyl group, thiazolyl group, quinolinyl group, quinoxalinyl group a pyridazinyl group, or a triazinyl group;
Z is single bond;
V is O;
m is 1;
Ar3 is not required to be present;
R2 is an aromatic ring having 6 aromatic ring atoms (a phenyl group);
R3 is not required to be present;
R4 are each an unsubstituted aromatic ring which has 6 aromatic ring atoms (phenyl) or 10 aromatic ring atoms (naphthyl), such that R4-N-R4 form a diphenylamino, a dinaphthylamino, or a phenylnaphthylamino; and
X are each CR1 wherein R1 are each H.
Per claim 39, the device comprising the modified compound of Hikime, as discussed above, is an electron device.
Per claim 41, the device comprising the modified compound of Hikime is an organic electroluminescence device (OLED).
Per claim 42, the device comprising the modified compound of Hikime is an organic light-emitting diode (OLED).

Regarding claims 35–36, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose the compound as discussed above in a composition comprising at least one further compound, which is one selected from the group consisting of fluorescent emitters, phosphorescent emitters, host materials, matrix materials, electron transport materials, electron injection materials, hole conductor materials, hole injection materials, electron blocker materials and hole blocker materials.  However, Hikime teaches the compound of general formula (1) is preferably in a light emitting layer as a host compound (¶ [0169], Hikime-MT) and the light emitting layer preferably contains in addition to the host and at least one dopant, either phosphorescent or fluorescent (¶ [0172], Hikime-MT).  Further, Hikime teaches multiple host compounds may be used in the light emitting layer and by using a plurality of host compounds, charges transfer can be adjusted and the efficiency of the device can be increased (¶ [0174], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the device such that the light emitting layer comprised the compound as a host material and further comprised a fluorescent emitter or phosphorescent emitter, because Hikime teaches the compound of general formula (1) is preferably in a light emitting layer as a host compound and the light emitting layer preferably contains in addition to the host and at least one dopant, either phosphorescent or fluorescent, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have formed the light emitting layer with multiple host compounds, based on the teaching of Hikime.  The motivation for doing so would have been to adjust charges transfer and increase the device efficiency, as taught by Hikime.
Per claim 35, the light emitting layer comprising the modified compound of Hikime, a fluorescent emitter or phosphorescent emitter, and at least one additional host material is a composition comprising the compound and at least one further compound, where the further compound is a fluorescent emitter, a phosphorescent emitter, or a host or matrix material.
Per claim 36, the least one further compound is a host or matrix material.

Regarding claim 38, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose the compound as discussed above in a formulation further comprising at least one solvent.  However, Hikime teaches the organic EL element is preferably formed by a wet process because by using a wet process, it is possible to obtain effects such as easy to obtain a uniform film and hard to generate pinholes (¶ [0215], Hikime-MT) and that coating methods such as a spin coating method, an ink jet method, or a printing method is preferable have the advantages of high efficiency, simplicity, and easy area enlargement (¶ [0215], Hikime-MT).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Hikime comprising the modified compound using a wet process such as a spin coating method, an ink jet method, based on the teaching of Hikime.  The motivation for doing so would have been to obtain a uniform film with reduced pinholes and have the advantages of high efficiency, simplicity, and easy area enlargement, as taught by Hikime.
When the organic layer comprising the modified compound is formed by a wet process, there exists a formulation comprising the compound and at least one solvent.

Regarding claim 40, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a device as discussed above wherein the compound is specifically in an emission layer or an electron transport layer.  However, Hikime teaches the organic layer comprising the compound of general formula (1) of Hikime is preferably a hole transport layer, a light emitting layer, or an electron transport layer (¶ [0169], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light emitting layer or the electron transport layer out of the modified compound, because it would have been choosing two out of three preferred layers for the compound of general formula (1) of Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compounds of general formula (1) in preferred layers having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Regarding claims 44–45, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Although claims 44–45 are drawn to an electronic device for use in medicine for phototherapy, and in a cosmetic, the only positive limitation of the claimed devices is the compound of the general formula (1).  Claims 44–45 do not add any further structural limitations to the device.  Hikime discloses the device comprising the compound of general formula (1) as described above and does not include any components that would make it unfit for use a light-emitting device in medicine for phototherapy and in a cosmetic.

Regarding claims 48–49 and 53, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a pyrimidinyl group.  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound with an aromatic heterocyclic group and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a pyrimidinyl group (¶ [0044], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a pyrimidinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 48–49 and 53, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a pyrimidinyl group substituted with three R1, wherein R1 are each H.

Regarding claims 48–51 and 53, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a 1,3,5-triazinyl group.  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound with an aromatic heterocyclic group and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a triazinyl group (¶ [0044], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a triazinyl group, because it would have been choosing from the list of aromatic heterocyclic groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a 1,3,5-triazinyl group, because it would have been choosing one out of three possible triazinyl groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 48–50 and 53, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a 1,3,5-triazine substituted with two R1, wherein R1 are each H.
Per claim 51,  the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a group consisting of Formulae (E-11) wherein R1 are each H.

Regarding claim 54, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is a diphenylamino group.  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R4 with a diarylamino group and Hikime teaches specific examples of the R1 to R7 diarylamino group include a diphenylamino (¶ [0044], Hikime-MT).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a diphenylamino group, because it would have been choosing from the list of diarylamino groups specifically disclosed by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole transport layer, light emitting layer, or electron transport layer of the device of Hikime and possessing the benefits taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Hikime having the benefits taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 54, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein R4 radicals are phenyl.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as applied to claim 35 above and further in view of Oshiyama et al. US-20030198831-A1 ("Oshiyama").
Regarding claim 37, Hikime teaches the composition comprising the modified compound and at least one further compound as discussed above with respect to claim 35.
-Hikime does not specifically disclose wherein the additional host compound has a band gap of 2.5 eV or more.  However, Hikime teaches that a wide variety of host materials may be used, including nitrogen-containing heterocyclic materials (¶ [0173], Hikime-MT) and that the light emitting layer may emit blue light (¶ [0170], Hikime-MT).
Oshiyama teaches a host material with a wide band gap which improves emission efficiency of blue light of the organic EL device (¶ [0046]). Oshiyama teaches that the host material can have a band gap from 3.3 to 5.0 eV (¶ [0044]) and teaches specific examples including TAZ 
    PNG
    media_image8.png
    206
    307
    media_image8.png
    Greyscale
 (¶ [0111 ], page 10) which has a band gap of 4.0 eV (Table 1, page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have modified the device of Hikime by forming the at least one additional host material out of TAZ which has a band gap of 4.0 eV, as taught by Oshiyama. One would have been motivated to do so because Hikime teaches an organic EL element that may emit blue light and contains a host material in the emissive layer, wherein the host material may be selected from wide variety of host materials including nitrogen-containing heterocyclic materials and Oshiyama teaches TAZ, which is a nitrogen-containing heterocyclic material, for use as a host material in an organic EL device that emits blue light.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Additionally, Oshiyama teaches the host material with a wide band gap improves emission efficiency of blue light of the organic EL device and therefore forming the host material out of TAZ in the device of Hikime would yield the benefit of improved emission efficiency, as described above

Claims 44–45 are rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as applied to claim 41 above and further in view of Holloway et al. US-20040166146-A1 ("Holloway").
Regarding claims 44–45, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 41.
Hikime does not specifically disclose a device as discussed above for use in medicine for phototherapy or a cosmetic which comprises the device.  However, Hikime teaches that the device may be used in lighting (¶ [0217], ¶ [0218, Hikime-MT).
Holloway teaches a phototherapy bandage that is a self-contained device that is formed from a base and at least one light source for emitting radiation and is directed toward a targeted location on a patient (¶ [0010]) wherein the light source may be an electroluminescent (EL) device (¶ [0010]).  Further, Holloway teaches that the phototherapy bandage may be used for aesthetic applications and for photodynamic therapy (¶ [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have included the device of Hikime in the phototherapy bandage of Holloway for use in aesthetic applications and/or for photodynamic therapy, because one of ordinary skill would expect the device of Hikime to provide the necessary light as the light source in the phototherapy device of Holloway, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.1.(A).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. JP-2012049518-A ("Hikime-JP"), see machine translation referred to herein ("Hikime-MT") as applied to claim 55 above and further in view of Kim et al. US-8815418-B2 ("Kim").
Regarding claim 52, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 55.
Hikime does not specifically disclose a compound as above wherein R3 of the general formula (1) of Hikime is selected from a group consisting of one of claimed Formulae (E-19)-(E-12), (E-24)-(E-31), (E-33) and (E-34).  However, as discussed above, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have substituted the R3 group in the modified compound with an aromatic heterocyclic group and Hikime teaches specific examples of the R1 to R7 aromatic heterocyclic group include a triazinyl group (¶ [0044], Hikime-MT).
Kim teaches a organic photoelectric device comprising a compound represented by a Chemical Formula 1 (Col. 2, lines 1–20) as a host material (Col. 21 lines 1–2, Col. 31 lines 11–15).  Kim et al. teaches that the compound comprises a substituent represented by the Chemical Formula 1a, which encompasses an arylamine group, or a carbazolyl group and a substituent represented by the Chemical Formula 1b, which encompasses a triazinyl group.  Kim teaches the substituent represented by Chemical Formula 1b has electron transporting and injection character (Col. 30, lines 41–43). Kim teaches the compound has a bipolar characteristic of effectively transporting both holes and electrons (Col. 30, lines 17–21) and that as a result, the compound may exhibit excellent interface characteristics and charge transporting capability in an emission layer of the organic photoelectric device (Col. 30, lines 53–56).  Kim et al. teaches several compounds wherein the substituent represented by the Chemical Formula 1b is 
    PNG
    media_image9.png
    164
    111
    media_image9.png
    Greyscale
 (Cols. 33–34), which corresponds to the claimed Formula (E-19).  Therefore, Kim teaches 
    PNG
    media_image10.png
    164
    111
    media_image10.png
    Greyscale
as suitable for use as the electron transporting substituent in the bipolar host compound.
Hikime teaches that the compound of the general formula (1) is preferably used as a host in the light emitting layer (¶ [0041]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select substituents in the compound of Hikime such that the compound is bipolar and formed the device wherein the compound is a host in the light emitting layer, based on the teaching of Hikime and Kim.  The motivation for doing so would have been to obtain exhibit excellent interface characteristics and charge transporting capability in an emission layer of the organic photoelectric device, as taught by Hikime.
Further, given the general formula and teachings of Hikime and Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute R3 in the modified compound of Hikime with a group 
    PNG
    media_image10.png
    164
    111
    media_image10.png
    Greyscale
, because Hikime teaches the variable may preferably selected as a triazinyl group and Kim teaches 
    PNG
    media_image10.png
    164
    111
    media_image10.png
    Greyscale
as suitable for use as the electron transporting group in a bipolar host compound in the light-emitting layer of an organic EL device.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the host compound in the light emitting layer of the device of Hikime and possess the benefits taught by Hikime in view of Kim.  See MPEP 2143.I.(B).
Per claim 52, the modified compound of Hikime, as discussed above, is a compound represented by the claimed general formula (1) wherein ETG is a group consisting of Formula (E-19). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kawakami et al. US-20090153041-A1 teaches compound of a general formula (G11) 
    PNG
    media_image11.png
    229
    259
    media_image11.png
    Greyscale
 (¶ [0018]) and recites specific examples of the compound of the general formula (G11) (¶ [0138]) including 
    PNG
    media_image12.png
    347
    448
    media_image12.png
    Greyscale
(page 31); and
Liu et al. CN-103435597-A teaches a general formula (I) 
    PNG
    media_image13.png
    119
    166
    media_image13.png
    Greyscale
wherein RN– may be 
    PNG
    media_image14.png
    86
    59
    media_image14.png
    Greyscale
(page 1/7).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786